 WESTINGHOUSE ELECTRIC CORPORATION317Director for the Fifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify in writing the Regional Director for the Fifteenth Region, NewOrleans, Louisiana, within 20 days from receipt thereof, what steps the Respondenthas taken to comply with this Recommended Order .60 If this Recommended Order be adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Fifteenth Region, in writing, within 10 daysfrom the date of this Order, what stepsthe Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that: _WE WILL, upon request,bargain ingood faith with United Bakery & Con-fectioneryWorkers Local 441-B, as the exclusive bargaining representative ofall our employees in the unit herein found to be appropriate for the purposes ofcollective bargaining with respect to wages, hours, and other terms and condi-tions of employment, and if an understanding is reached embody such under-standingin a signed agreement.The appropriateunit is:All production,maintenance,shippingand cleaningemployees at ourMontgomery, Alabama, candy manufacturing plant, excluding office em-ployees, executives, watchmen. guards, truckdrivers, salesmen,foremen,and supervisors as defined in the Act.WE WILL, without prejudice to existing wage rates, furnish for inspection bythe above-named Union all pertinent payroll data and other records used byus as a basis for establishing rates of pay and job classifications at our Mont-gomery, Alabama, plant, including such records and data now maintained atour plant in Centralia, Illinois.HOLLYWOOD BRANDS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, 70113,Telephone No. 529-2411, if they have any question concerning this notice or com-pliance with its provisions.Westinghouse Electric CorporationandWestinghouse SalariedEmployees Association at South Philadelphia,affiliated withFederation ofWestinghouse Independent Salaried Unions.Case No. 5-RM-64. Apr7il 25, 1963SUPPLEMENTAL DECISION AND ORDEROn June 29, 1950, the Board certified the Federation of Westing-house Independent Salaried Unions as the bargaining representativeof a unit of professional employees at the South Philadelphia works142 NLRB No. 32. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer, excluding manufacturing engineers, who were heldto be managerial employees.'On September 6, 1962, the Union filed a petition for clarificationof unit, in which it alleged that, since the date of the certification, theEmployer has misclassified a large number of additional employees,who are performing professional engineering functions, as "manu-facturing engineers," and, also, that the duties and responsibilitiesof persons found by the Board to be "manufacturing engineers" havebeen changed so that most of such employees no longer have man-agerial authority.It contends that these persons have been and arebeing improperly classified by the Employer for the purpose of exclud-ing them from the unit. On October 1, 1962, the Employer filed amemorandum entitled "Opposition to Petition for Clarification ofUnit" in which it requested that the Board dismiss the petition, deny-ing assertions by the Union therein and contending, in any event, thatthe problem raised can only be resolved by a representation petitionand a Board-conducted election.On October 22, 1962, the Board remanded the matter to the RegionalDirector for the Fourth Region for the purpose of taking testimonyon the issues raised by the Union's petition for clarification of unit andthe Employer's opposition thereto.A hearing was held on Decem-ber 20, 1962, before David S. Reisman, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in the case, the Board finds :The manufacturing engineers whose inclusion in the certified bar-gaining unit is requested by the Union are highly qualified engineerswho act as coordinators between the engineering and manufacturingdepartments in establishing the broad methods and procedures underwhich a proposed product is produced and in setting the design andmanufacturing standards of the product, utilizing methods calculatedto insure the lowest possible costa In carrying out their duties, manu-facturing engineers first study the design of a product to determinewhether, and at what cost, it may be produced. If it is decided toproceed with the manufacture of a proposed product, the manu-facturing engineer assigned to the job reviews the detailed routing ofthe product recommended by the industrial engineer.The manu-facturing engineer must also determine whether proper tools and mate-rials exist for producing the product and notify the tool design depart-1Westinghouse Electric Corporation,89 NLRB 8, 30.2No evidence was adduced by the Union which supports its allegation that the Employerhad misclassified other professional engineers as manufacturing engineers WESTINGHOUSE ELECTRIC CORPORATION319ment and other departments involved with the precise requirementsof the job.After approving a design from the standpoint of manu-facturability, the manufacturing engineer follows the product throughthe shop, observing the details of its manufacture, attempting to as-certain solutions to any difficulties which may arise in the course ofits production and insuring that it meets specifications.Although testimony indicates that manufacturing engineers are con-sulted at every stage in the manufacture of a product, it does not ap-pear that they are empowered to make final decisions in any of theirvarious areas of responsibility or to translate their technical judg-ments into orders which must be executed by employees of the depart-ments through which a product must pass in the course of its nianu-facture.It appears, rather, that while engineers may offer adviceand suggestions, any disagreements which proceed to impasse are re-ferred to higher authorities for resolution.Should a manufacturing engineer conclude and recommend that aproduct under consideration may not be manufactured advantageouslyat the South Philadelphia plant, he does not participate in the fornnT-lation of the decision as to where and when it will be manufactured.Similarly, with respect to tools, dies, fixtures, and materials requiredin the manufacturing process, the decision to purchase them is madeby higher authority.Salary ranges of manufacturing engineers are comparable to thoseof other senior engineers currently represented by the Union, and theyreceive the same overtime pay and other benefits enjoyed by engineersin the certified unit.The Union presently represents several hundredmanufacturing engineers at 10 locations of the Company, and therecord indicates that all of these manufacturing engineers do essen-tially the same kind of work. It does not appear that the duties andresponsibilities of the manufacturing engineers herein differ mate-rially from those considered by the Board in theChe.sw,cle Plantcase,where manufacturing engineers were included in a professional unit,'and the Company has advanced no persuasive reason for accordingthem different treatment. It therefore appears from this record thatthe employees in dispute are not so closely allied to management as topreclude their inclusion in a professional unit.Even so, however, the Employer contends that the only propermethod by which the manufacturing engineers may be represented bythe Union in a unit of its professional employees is by means of arepresentation petition and an election.We agree. The classificationofmanufacturing engineer was in existence prior to the Board-ordered election in 1950.Employees in that classification did notITVestingh.ouse Electric Corporation,113 NLRB 337 To the extent ofits inconsistencythe earlier decision concerning the South Philadelphia woiks herein involved (see foot-note1,supra)was overruled. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipate in that election and have never been represented by aunion.Neither the contract executed pursuant to the certification norany subsequently executed contracts included manufacturing engi-neers.In view of the foregoing, and upon the entire record, we be-lieve that the excluded classification may not be added to the existingunit by means of a motion for clarification. Clearly, the manufactur-ing engineers are not an accretion to the existing unit whom we wouldinclude therein by amendment of the certificate.They are entitled tovote whether they desire to be represented as part of the historicalprofessional unit.Since the proper procedure for accomplishing thispurpose is a petition pursuant to Section 9 (c) of the Act seeking anelection rather than a motion or petition for clarification, we shalldismiss the instant proceeding .4[The Board dismissed the petition for clarification of unit.]4 Remington Rand Division of Sperry Rand Corporation,132 NLRB 1093,1095;Brockton-Taunton Gas Company,132 NLRB 940;General Electric Company,119 NLRB 1233; ef.D.V. Displays Corp.,at al.,132 NLRB 568.Douglas and Lomason CompanyandInternational Union, UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica,AFL-CIO.Cases Nos. 26-CA-1298, 26-C,A-1303,and 26-CA-1373.April 26, 1963DECISION AND ORDEROn February 19, 1963, Trial Examiner Edwin Youngblood issuedhis Intermediate Report in the above-entitled consolidated proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the Respondent and the Charg-ing Party filed exceptions to the Intermediate Report and the formeralso filed a brief in support of his exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the entire record142 NLRB No. 36.